El Juez Asociado Señor Wole
emitió la opinión del tribunal.
José Yélez Cruz y Juan Yélez Cruz fueron también acu-sados y convictos del delito de portar armas. Mediante es-tipulación presentada en la corte inferior, los casos fueron sometidos por la prueba aducida en el juicio contra los mis-mos acusados en el proceso de mutilación. Todos los casos han 'sido acumulados con el fin de apelar utilizando la misma transcripción taquigráfica. Acabamos de confirmar la sen-tencia en el caso de El Pueblo v. José Vélez Cruz, por mutilación, núm. 6372 (ante, pag. 665), y las sentencias en estos casos deben ser igitalmente confirmadas.
El Juez Asociado Señor Córdova Dávila no intervino.